DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claims recite comparing location data of a vehicle with location data of a device.
The limitation of comparing location data of a vehicle with location data of a device, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind.  Other than reciting ‘by the vehicle system’, nothing in the claim elements precludes the step from practically being performed in the mind.    If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.    Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims only recites the additional element of receiving data, determining vehicle location data and authenticating a user based on biometric data.  These additional elements fail to demonstrate an improvement in the functioning of a computer or improvement in a technology area, or applies the exception in some other meaningful way beyond generally linking the exception to a particular technological environment.    Accordingly, these additional elements do not integrate the abstract idea into a practical application, as 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving data, determining vehicle location data and authenticating a user based on biometric data, amounts to no more than mere instructions to apply the exception.   These additional elements individually and in combination simply append well-understood, routine and conventional activities previously known to the industry.  Mere instructions to apply an exception cannot provide an inventive concept.  The claims are not patent eligible.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 7 – 10, 15 – 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenasont Dynamics (WO 2017/136725).
(Claim 1): Wenasont discloses a method comprising: receiving, at a vehicle system, a biometric identifier associated with a user ([0060]); receiving, at the vehicle system, location data for a user equipment (UE) ([0060]); determining, by the vehicle system, location data for the vehicle ([0060]); 
(Claim 2): Wenasont discloses the method of claim 1, wherein authenticating the user based on the biometric identifier and the comparison of the location data further comprises: comparing, by the vehicle system, the biometric identifier with a biometric profile stored in a memory of the vehicle system; and authenticating, by the vehicle system, the user when the biometric identifier and the biometric profile match ([0021]).
(Claim 7): Wenasont discloses the method of claim 1, wherein receiving the biometric identifier associated with the user comprises receiving, at a transceiver of a dongle in communication with an on-board diagnostics (OBD) port of the vehicle, the biometric identifier associated with the user; and wherein receiving location data of the UE comprises receiving, at the transceiver of the dongle, the location data of the UE ([0055]; [0057]).
(Claim 8): Wenasont discloses the method of claim 7, wherein comparing the location data of the vehicle with the location data from the UE comprises, determining, by the dongle, that the location data of the vehicle is within a predetermined distance of the location data from the UE; and wherein authenticating the user based on the comparison of the location data and the biometric identifier comprises: generating, by the dongle, authentication data based on the comparison of the location data and the biometric identifier; and providing, by the dongle, the authentication data to the OBD port ([0046]).
(Claim 9): Wenasont discloses a method comprising: receiving, at a vehicle system, a biometric identifier associated with a user ([0060]); determining, by the vehicle system, a geographical position of the vehicle system ([0060]); determining, by the vehicle system, a speed limit at the geographical position ([0075]); determining, by the vehicle system, a travel speed of the vehicle at the geographical 
(Claim 10): Wenasont discloses the method of claim 9, wherein determining the speed limit at the geographical position comprises: receiving, by the vehicle system, coordinates defining a geofence and a localized speed limit within the geofence ([0022]); determining, by the vehicle system, that the geographical position of the vehicle is within the geofence ([0022]); and determining, by the vehicle system, that the speed limit at the geographical position is equal to the localized speed limit ([0022]).
(Claim 15): Wenasont discloses a method comprising: collecting, with user equipment (UE) ([0018]), a biometric identifier for a user ([0060]); collecting, with the UE, location data of the UE ([0060]); receiving, by the UE, location data for a vehicle ([0060]); comparing, by the UE, the location data of the vehicle and the location data of the UE ([0060]); and authenticating, by the UE, the user with the vehicle based on the biometric identifier, the location data of the vehicle, and the location data of the UE ([0060]).
(Claim 16): Wenasont discloses the method of claim 15, wherein authenticating the user with the vehicle based on biometric data and the comparison of the location data further comprises: comparing, by the UE, the biometric data with a biometric profile stored in a memory store of the UE, and authenticating, by the UE, the user with the vehicle based when the biometric identifier matches the biometric profile (fig. 3; [0018]; [0021]).
(Claims 17 and 18): Wenasont discloses the method of claim 15, further comprising: receiving, by the UE, vehicle sensor data from one or more sensors of the vehicle (fig. 6; [0021]); and transmitting, by the UE, a wireless signal to a communication node including at least part of the vehicle sensor data ([0065]).
Claim Rejections - 35 USC § 103














In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 - 5 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Wenasont Dynamics (WO 2017/136725) in view of Timothy (WO2015200224).
(Claims 3 and 4): Wenasont teaches the method of claim 1 but does not explicitly teach a driving risk.  However, in a related invention Timothy teaches a device further comprising: analyzing, by the vehicle system, the sensor data to detect a driving risk ([0249]); determining, by the vehicle system, a position of the vehicle when the driving risk is detected ([0249]); and transmitting, by the vehicle system, an alert based on the position of the vehicle and the driving risk ([0249]; [0403]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Wenasont with the teachings of Timothy in order to provide vehicle control based on the state of the driver (controlling vehicle systems in a motor vehicle includes, receiving monitoring information from one or more monitoring systems, determining a first driver state and a second driver state based on the monitoring information from the one or more monitoring systems and determining a combined driver state index based on the first driver state and the second driver state. The method also 
(Claim 5): Wenasont teaches the method of claim 1 but does not explicitly teach automated vehicle operation.   However, in a related invention Timothy further teaches, receiving, by the vehicle system, a control command signal comprising instructions to cause the vehicle to perform an automated operation (the vehicular monitoring systems can include a collision mitigation braking system 220 (also referred to as a CMBS 220). The CMBS 220 can include provisions for monitoring vehicle operating conditions (including target vehicles, objects, and pedestrians in the environment of the vehicle) and automatically applying various stages of warning and/or control to mitigate collisions – Timothy, [00404]).
(Claim 19): Wenasont teaches the method of claim 1 but does not explicitly teach a driving risk.  However, in a related invention Timothy teaches a device further comprising: determining, by the UE, a position of the vehicle when the driving risk is detected as occurring ([0019]; [0249]); and wirelessly transmitting, by the UE, an alert based on determined position of the vehicle and the driving risk ([0249]; [0403]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Wenasont with the teachings of Timothy in order to provide vehicle control based on the state of the driver (controlling vehicle systems in a motor vehicle includes, receiving monitoring information from one or more monitoring systems, determining a first driver state and a second driver state based on the monitoring information from the one or more monitoring systems and determining a combined driver state index based on the first driver state and the second driver state. The method also includes modifying the control of one or more vehicle systems based on the combined driver state index – Timothy, [0007]).
(Claim 20): Wenasont teaches the method of claim 18 but does not explicitly teach automated vehicle operation.   However, in a related invention Timothy further teaches, receiving, by the vehicle .
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Wenasont Dynamics (WO 2017/136725) in view of Timothy (WO2015200224) and in further view of Edwards (20200233940).
(Claim 6): Wenasont and Timothy teach the method of claim 5 but do not teach control commands from a law enforcement agency.  However, in a related invention Timothy teaches a device, wherein: the control command signal is received from a law enforcement agency; and the automated operation comprises slowing or stopping the vehicle (the law enforcement vehicle 680, can send control instructions to the vehicle 600 such that control of the vehicle 600 is transferred to the law enforcement vehicle 680 for the purposes of law enforcement – Edwards, [0078]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Wenasont with the teachings of Edward, as a way to authenticate a vehicle operator (the one or more occupant identifiers can then be verified against identifying information stored in a blockchain ledger to authenticate the occupant – Edwards, abstract).
(Claim 11): Wenasont teaches the method of claim 9 but does not teach a legal authority.   However, in a related invention Timothy teaches a device, further comprising: determining, by the vehicle system, a legal authority associated with the geographical position (the law enforcement vehicle 680, can send control instructions to the vehicle 600 such that control of the vehicle 600 is transferred to the law enforcement vehicle 680 for the purposes of law enforcement – Edwards, [0078]); and .
Claims 12 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Wenasont Dynamics (WO 2017/136725) in view of Edwards (20200233940) and further in view of Palan (20140272811).
(Claim 12): Wenasont and Edward teach the method of claim 11 but do not teach a speeding citation.   However, in a related invention Palan teaches a device, further comprising: receiving, at the vehicle system from the legal authority, a speeding violation citation (parameters such as frequency of violations and the degree of violation (based on distance and duration traveled at excessive speeds) can be used to glean the driver's disregard for speed limits and the increased risk of accidents – Palan, [0137]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Wenasont with the teachings of Palan, as a way to monitor driver performance (the method includes analyzing the received information to determine condition of the vehicle and a driving performance of the driver during the operation of the vehicle – Palan, abstract).
(Claim 13): Wenasont, Edward and Palan teach the method of claim 12.    Additionally, Edward also teaches the device further comprising: receiving, at the vehicle system from the legal authority, a control command signal comprising instructions to cause the vehicle to perform an automated operation (the law enforcement vehicle 680, can send control instructions to the vehicle 600 such that control of the vehicle 600 is transferred to the law enforcement vehicle 680 for the purposes of law enforcement – Edwards, [0078]).
(Claim 14): Wenasont, Edward and Palan teach the method of claim 13.     Furthermore, Wenasont also teaches wherein the automated operation comprises one or more of providing a visual user alert, providing an auditory user alert, setting a maximum allowable speed limit, cutting power to a 
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/Primary Examiner, Art Unit 3663